FORET, Judge.
The facts necessary to a resolution of the issue presented in this appeal are stated in Rushing v. Frazier, 477 So.2d 1317 (La.App. 3 Cir.1985), in which a separate opinion is being rendered this date.
For the reasons assigned this date in Rushing v. Frazier, 477 So.2d 1317 (La.App. 3 Cir.1985), the decision of the trial court granting defendant’s motion for summary judgment is affirmed.
*1321All costs of this appeal are assessed against plaintiff-appellant, Joy Nell Rushing.
AFFIRMED.